827 F.2d 770
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Lavonne RICE, Aida Claudio; Greathel M. Lovejoy; NeydaDelgado; Bernice Smith; Janice Rogers; BonnieSwansinger, Maria Torres; Gladys M.Smith; Daphne Stanley; EddieMae Ingram,Plaintiffs-Appellants,v.UNIVERSAL FULLER COMPANY; Cleveland Local No. 1, Laundry DryCleaning and Dye House Workers; InternationalUnion, Defendants-Appellees.
No. 86-3745
United States Court of Appeals, Sixth Circuit.
August 27, 1987.

Before KEITH and ALAN E. NORRIS, Circuit Judges, and GIBBONS*, District Judge.
PER CURIAM:


1
Plaintiffs appeal the district court's grant of summary judgment in favor of defendants in this action brought pursuant to Section 301 of the Labor Management Relations Act, 29 U.S.C. Sec. 185.  Plaintiffs allege that the district court erred in finding that sufficient evidence did not exist to establish that Local No. 1 of the Textile Processors, Service Trades, Health Care, Technical and Professional Employees International Union breached its duty of fair representation.


2
After a careful review of the briefs, record and oral argument in this case, we hereby AFFIRM the district court based on Judge George W. White's well-reasoned Memorandum and Order of October 13, 1982.



*
 Honorable Julia S. Gibbons, United States District Court for the Western District of Tennessee, sitting by designation